EXAMINER’S COMMENT
As noted on page 2 of the previous office action, foreign priority to EP 10447022.4 has not been granted, and this document will not be listed under the Foreign Application Priority Data section of the granted U.S. Patent. The current claims, listed in the After Final Amendment filed 11 March 2021, find support in international application PCT/EP2011/005138 and also in foreign priority document EP 10447024.0. Accordingly, the fact that foreign priority to EP 10447022.4 has not been granted does not affect the effective date of the current claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The previous grounds of rejection under 35 USC 112, second paragraph, have been overcome by the After Final Amendment filed 11 March 2021. This amendment has been entered. The claims are allowed for the reasons provided on page 9 of the previous office action mailed 13 January 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745